JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant on November 21, 2016. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing, it is
*646ORDERED AND ADJUDGED that the district court’s order entered July 26, 2016 be affirmed. The district court properly dismissed the complaint on the grounds that: (1) the U.S. Attorney General has absolute discretion in deciding whether to investigate claims for possible criminal or civil prosecution and such decisions are not subject to judicial review, see Shoshone-Bannock Tribes v. Reno, 56 F.3d 1476, 1480 (D.C. Cir. 1995); and (2) appellant’s allegations regarding a vast government conspiracy “lack[] an arguable basis in either law or in fact,” and are subject to dismissal under 28 U.S.C. § 1915A as frivolous, see Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.